Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Aug. 9, 2021 has been received and entered.
Currently, Claims 12-14 and 16-31 are pending.  Claims 12-14 and 16-31 are examined on the merits.
    
In view of the appeal brief filed on 4/20/2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/TERRY A MCKELVEY/           Supervisory Patent Examiner, Art Unit 1655                                                                                                                                                                                             

Election/Restrictions
Applicant’s election without traverse of the species topical in the reply filed on Jan. 25, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Aug. 19, 2021, Aug. 20, 2020, Oct. 2, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Manissier et al. (US 2011/0281941 A1), Wille (US 2006/0062861 A1) in view of   Duche (from IDS, US 2004/0013696 A1).
Manissier et al. teaches a method of treating skin with polyphenol compounds for topical application [0033] from extracts of green tea, grape such as Vitis vinifera, oak [0098], where the polyphenol range from 5-25 wt%, at least 5 wt% [0116], polyphenol content in the range from 0.0001-50 wt%, preferably from 0.001-10 wt%, preferably from 0.5-2 wt% relative to total weight of the composition [0120].  The polyphenols can be used orally for restoring biochemical properties of keratinous materials (Claim 1).  Therefore, the amounts in Claims 16-31 are met.
However, Manissier et al. does not teach use of botanicals on subjects exposed to air pollution as heavy metal, nasal or oral mucosae, the polyphenol content from 30-60% w/w, equal to or greater than 40% w/w, oak extract ranging from 0.01-5% w/w and from 0.05-1% w/w,  grape seed extract ranging from 0.01-5% w/w and equal to 0.25% w/w and equal to 0.1% w/w, green tea extract ranging from 0.01-5% w/w and equal to 0.5% w/w and equal to 0.1% w/w. 
Wille teaches a method of sourcing new anti-irritant botanical extracts for use in topical formulations providing a natural ingredient capable of preventing skin irritation (Abstract) comprising free-radical scavenging agents such as green tea and grape seed [0014] and anti-irritant and antioxidants from oak tree [0015] as skin care formulations (Claims 10).  The use of anti-irritant extracts to prevent skin damage associated with environmental oxidants (Claim 14).  
Duche teaches pollutants can exert deleterious effects on skin and the hair: gases, heavy metals and particles that are combustion residues on which are adsorbed a large number of organic compounds [0003].  The skin is directly and frequently exposed to prooxidizing environments, whose sources of oxidizing agents include oxygen, solar UV radiations, in polluted air, ozone, nitrogen oxide and sulfur oxides [0004].  The atmospheric pollutants represented by the primary and secondary products of domestic and industrial combustion are a major source of oxidative stress [0004].  The skin is particularly sensitive to the action of oxidative stress and the outermost layer serves as a barrier against oxidative damage [0004]. Heavy metals constitute another category of pollutants [0011].  Heavy metal ions when they are at nonphysiological concentrations, may impair body functions that require metal ions [0012].  Ecological studies conducted in industrialized countries show that the amounts of metals present in the atmosphere are increasing. This leads to an increase in the levels of heavy metals in body tissues following the ingestion of contaminated food and exposure to atmospheric metals [0014].  Due to the increasing contamination of the environment with heavy metals and their ubiquitous presence in the ecosystem, the skin, the hair and the accessible mucous membranes represent the largest area of contact and thus promote the accumulation of metals and their Subsequent absorption into the body [0018].  Skin rashes caused by metal-induced dermatitis are a problem encountered in people exposed to large amounts of certain metal ions [0021].   The hair is also a preferred site for these heavy metal particles [0023].  It has been demonstrated that certain heavy metals penetrate the skin and are accumulated at high concentration, they can induce: oxidation mechanisms on membrane lipids, direct cytotoxicity, liable to result in cellular necrosis and an alkylation of the cellular nucleophiles, which may be the cause of Sensitization phenomena or carcinogenesis [0024].  Another major category of pollutants consists of combustion residues in the form of particles onto which are adsorbed a large number of organic compounds, and in particular polycyclic aromatic hydrocarbons (PAHs). These polycyclic aromatic hydrocarbons adsorbed onto the Surface of particles and dusts carried by urban air can penetrate skin tissue and be biotransformed therein [0025].  Thus, overexposure to metals of the environment can lead to toxic effects.  Therefore, skin damage cause by air pollution can be treated with composition that can treat skin irritation with free-radical scavenging agents.  Air pollution includes a result of combustion residues.  Air is inhaled by nose or open mouth; therefore, Claim 13 is met.  Mouth would include the lips of Claim 14.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use antioxidant containing botanicals applied to skin because pollutants cause irritations on skin due to prooxidizing activities of environmental pollutants, particularly heavy metals.  One would have been motivated to make anti-irritants for the expected benefit of treating oxidation caused by pollutions as taught by Duche.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising polyphenol content from 30-60% w/w, equal to or greater than 40% w/w, oak extract ranging from 0.01-5% w/w and from 0.05-1% w/w,  grape seed extract ranging from 0.01-5% w/w and equal to 0.25% w/w and equal to 0.1% w/w, green tea extract ranging from 0.01-5% w/w and equal to 0.5% w/w and equal to 0.1% w/w of the active agent combination for the following reasons.  The reference does teach the composition for treating skin.  The reference teaches a method of treating skin with polyphenol compounds for topical application [0033] from extracts of green tea, grape such as Vitis vinifera, oak [0098], where the polyphenol range from 5-25 wt%, at least 5 wt% [0116], polyphenol content in the range from 0.0001-50 wt%, preferably from 0.001-10 wt%, preferably from 0.5-2 wt% relative to total weight of the composition [0120].  The polyphenols can be used orally for restoring biochemical properties of keratinous materials (Claim 1).  Thus, it would have been obvious to make a concentrated composition containing polyphenols and green tea extract, grapeseed extract, and oak extract  for use as a topical application.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Response to Arguments
	Applicant argues that there is no motivation to combine the references for use in treating skin.
	In response to Applicant’s argument, Wille teaches anti-irritant botanical extracts for use in topical formulations providing a natural ingredient capable of preventing skin irritation (Abstract) comprising free-radical scavenging agents such as green tea and grape seed [0014] and anti-irritant and antioxidants from oak tree [0015]. Pollutants can exert deleterious effects on skin and the hair: heavy metals and particles that are combustion residues because skin is directly and frequently exposed to prooxidizing environments (see Duche, [003-004]).  Manissier et al. teaches polyphenol compounds for topical application [0033].  Thus, it would be obvious to use compounds that are anti-oxidants for use in treating heavy metal pollution, such as that taught by Wille, Duche and Manissier et al.  An artisan of ordinary skill would clearly expect that the topical application taught by Wille, Duche and Manissier et al.  would function successfully to administer the polyphenols taught by wille and Manissier et al.  
	Applicant argues that Manissier et al. does not teach topical application.
	In response to Applicant’s argument, Manissier et al. teaches polyphenol compounds for topical application [0033].  Oral substance be used topically.  Parenterally is a route other than digestive tract, which would be interpreted to include topical, such as a patch for transdermal administration [0069].   

	Applicant argues that there is unexpected result in Table 1 and 2.
	In response to Applicant’s argument, for synergism the data needs to be commensurate in scope with the amount claimed and the result needs to be more than additive effect.  The data is not commensurate in scope for at least Claim 12. All the ingredients need to be present in the claimed amounts for the result to be unexpected.  Therefore, the claim of synergism is not convincing.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655